White, J.
(concurring).
As has been pointed out it is in effect admitted that the “picketing” in this case abounded in almost all conceivable elements of intimidation, but it is urged that these elements might have been, although they in fact were not, absent, and that, therefore, “picketing” as such should not have been enjoined. This contention raises in my mind the query, “What is the essential and fundamental purpose and effect of ‘picketing’ as practiced in strike controversies?” for, obviously, it is the intended and actual consequence of the practice which is decisive rather than the ordinary meaning of the name as otherwise used. “What we call a rose, by another name would smell as sweet.” and a practice which is intended to, and which does, reasonably cause men of average courage to fear immediate or subsequent bodily injury or death for themselves or their families, or destruction of their homes, or even persecution of their children, as the result of their disregard of a strike order, is none the less intimidation, al*435though called by a name claimed ordinarily to have a peaceful meaning. Personally, I have no doubt that strike “picketing” is intimidation, and that its only efficacy and its only purpose is through the fear which it engenders. As is well known, a crowd has a doubly efficient psychology. It excites its own members when moved by a common purpose, to unreasoned exaltation and excesses of attack, and at the same time (largely because of the atmosphere of this well-known fact) frightens its victims into what would otherwise be quite unjustified depths of terror.
This, as I understand it, is the essence of the opinion by Chief-Justice Taft, speaking for the supreme court of the United States, in American Steel Foundries v. Tri-City Central Trades Council (decided December 5th, 1921), wherein he says: “The name ‘picket’ indicated a militant purpose, inconsistent with peaceable persuasion. The crowds they drew made the passage of the employes to and from the place of work one of running the gauntlet. Persuasion or communication attempted in such a presence and under such conditions was anything but peaceable and lawful. When one or more- assaults or disturbances ensued, they characterized the whole campaign, which became effective because of its intimidating character, in spite of the admonitions given by the leaders to their followers as to- lawful methods to be pursued, however sincere. Our conclusion is that picketing thus instituted is unlawful and cannot be peaceable and may be properly enjoined by the specific term because its meaning is clearly understood in the sphere of the controversy by those who a.re parties to it.” Citing Barnes v. Typographical Union, 232 Ill. 425; Franklin Union v. People, 220 Ill. 355; Philip Henrici Co. v. Alexander (1918) Ill. App. 568; Vegelahn v. Guntner, 167 Mass. 92; Jonas Glass Co. v. Glass Association, 72 N. J. Eq. 653; S. C., 77 N. J. Eq. 219; Jersey City Printing Co. v. Cassidy; 63 N. J. Eq. 759; Frank v. Herold, 63 N. J. Eq. 443; Goldberg v. Stablemen’s Union, 149 Cal. 429; Pierce v. Stablemen’s Union, 156 Cal. 70; Local Union, No. 313, v. Stathakis, 135 Ark. 86; Beck v. Teamster’s Union, 118 Mich. 497; In re Langell, 178 Mich. 305; Jensen v. Cook and Waiters Union, 39 Wash. 531; St. Germain v. Bakery and C. Workers Union, 97 Wash. 272; Jones v. E. Van Winkle Gin and Machine Works, *436181 Ga. 336; Union, Pacific Co. v. Ruef, 120 Fed. Rep. 102; Atchison, Topeka and Santa Fe v. Gee, 139 Fed. Rep. 582; Stephens v. Ohio, State Telephone Co., 240 Fed. Rep. 759.
The present ease is illustrative of the foregoing idea. Only one hundred and forty out of the seven hundred employes went out on the order for the sjnnpathy strike here involved, but after two days “picketing” by fifty to two hundred “pieketers” (largety imported), all except twenty-five.of the other five hundred and sixty failed to “show up” at their work. The day after the “picketing” was stopped by the order here appealed from, however, we are advised 'by counsel that all the employes, except the original one hundred and fortjr, came back to work, and this, although (according to the affidavits) a large number of them had been called by name and told by “pieketers” that if they went back to work they would “get theirs,” or “be sony,” or “receive bodily violence.” They apparently were not scared by the verbal threats of the individuals after the backing of the crowd was withdrawn, but they were afraid to run the gauntlet of the hostile army of “pieketers” standing or parading at and near their entrance to-the factory.
For the foregoing reasons I am unable to concede that “picketing” (properly so called), as applied to strike controversies, is ever free from intimidation and obstruction, and I therefore think it is here properly enjoined under the specific term.